        Case 4:17-cv-03440-DMR Document 47 Filed 05/01/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                         CIVIL CONFERENCE MINUTE ORDER

 Date: 5/1/2019                  Time: 1:34-1:47            Judge: DONNA M. RYU
 Case No.: 4:17-cv-03440-DMR     Case Name: Semicaps PTE Ltd v. Hamamatsu Corporation,
                                 et al

For Plaintiff: Ryan Marton and Hector Ribera

For Defendants: David Eiseman

Deputy Clerk: Ivy Lerma Garcia                        FTR: 1:34-1:47

                                       PROCEEDINGS

Initial Case Management Conference held.

[X]    Deadline to seek leave to amend the pleadings to add new parties, claims and defenses is
       7/1/2019.

       By 5/3/2019, parties shall submit their Third Joint Case Management Conference
       Statement [Docket No. 44] in Word form to DMRpo@cand.uscourts.gov.

REFERRALS:

[X]    The parties shall participate in mediation through the Northern District of California
       ADR Program, which shall be completed within 90 to 120 days, or as soon thereafter as
       is convenient to the assigned mediator's calendar.

COURT SET THE FOLLOWING DATES:

       Further Case Management Conference: 9/4/2019 at 1:30 p.m.
       Updated Joint Case Management Conference Statement due by: 8/28/2019
       Claim Construction Hearing: 1/9/2020 at 11:00 a.m.
       Tutorial: 1/3/2020 at 11:00 a.m.
       The court adopted the schedule as agreed upon by the parties as set forth in their Third
       Joint Case Management Conference Statement e-filed on 4/24/2019 [Docket No. 44] on
       pages 9 to 10.

ORDER TO BE PREPARED BY:
     [ ] Plaintiff [ ] Defendant       [X] Court
cc:    Chambers; ADR Dept.
